Citation Nr: 1547188	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  10-31 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of overpayment of VA educational assistance benefits in the amount of $56.07, to include the issue of the validity of the debt.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1978.  He died in February 2006, and the Appellant is his surviving daughter.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a determination in July 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) Education Center in Atlanta, Georgia.

In August 2011, the Appellant appeared at a hearing before a Veterans Law Judge (VLJ) who has since retired.  As VA regulations require that the VLJ who conducted the hearing must participate in any decision made on appeal, the Appellant was offered a new hearing before a new VLJ in a June 2015 letter.  That letter was returned as undeliverable, so another letter was sent in September 2015 to another address.  The letter noted that if no response was received within 30 days the Board would assume the Appellant did not want another hearing and proceed accordingly.  The Appellant did not respond to the hearing clarification letter (nor was that letter returned as undeliverable), and as such the Board will continue to adjudicate this appeal.

This issue was previously before the Board in September 2013, and was remanded for further development.  Specifically, the Board requested an audit of the Appellant's educational account from May 2006 to December 2006, including month-by-month accounting of the amount due and the amount paid.  This requested action was completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In reviewing this case, the Board has not only reviewed the  physical claims file, but also the file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.
FINDINGS OF FACT

1.  Due to her reduction in credits, the Appellant was overpaid educational benefits in the amount of $56.07 for the period from August 11, 2006 through December 15, 2006.

2.  The recovery of the indebtedness did not cause undue harm to the Appellant, did not nullify the objective for which benefits were intended, and the Appellant would be unjustly enriched if the benefits were not recovered.


CONCLUSION OF LAW

The debt of $56.07 is valid, and recovery of the overpayment of education benefits in the amount of $56.07 would not be against equity and good conscience.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant is challenging the validity of the overpayment of VA educational funds in the amount of $56.07.

The Board first notes that it is improper to adjudicate an application for waiver without first determining the lawfulness of the debt asserted.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  If the debtor in any way disputes the existence of the debt, the VA must review the accuracy of the debt determination and if the debtor is unsatisfied, he or she may appeal.  See also 38 C.F.R. § 1.911; VAOPGCPREC 6-98 (April 24, 1998).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  Id.  

In this case, at the time of the Veteran's death, the Appellant was in receipt of VA educational benefits pursuant to Chapter 35 of Title 38 of the United States Code.  In a rating decision in July 2009, the RO granted service connection for the cause of the Veteran's death, which established basic eligibility to Dependents Education Assistance for the Appellant after the Veteran's death.  At the time of the Veteran's passing, she was enrolled full-time at the University of North Carolina, and graduated in December 2006.  Therefore, the Appellant was entitled to dependents educational assistance throughout the period she attended the University of North Carolina.

In a November 2009 letter, the VA informed the Appellant that her educational benefits were reduced from August 2006 through December 2006 because her school sent notification to the VA that she reduced her credits from four to three during this period.  The letter indicates this readjustment resulted in an overpayment in the amount of $56.07.

The Appellant has not disputed that she reduced her credit hours for the fall semester of 2006, her final semester of school.  (See e.g. hearing transcript pg. 3 "I had only one class.").  Instead, throughout the period on appeal, the Appellant has consistently asserted that she did not receive any educational benefits between May 2006, following her father's February 2006 passing, and her graduation in December 2006.  Id.

However, an audit of the Appellant's educational benefits account reflects she was paid a total of $802.06 for the period from August 11, 2006 to December 15, 2006.  The amount due for this same period was $748.05, resulting in the overpayment of $54.01 (plus interest and administrative costs).  
Furthermore, documentation from the Department of the Treasury includes images of checks issued to the Appellant's name for VA educational benefits in the following amounts: 

* $321.43 for the period from August 11, 2006 to August 31, 2006
* $137.32 for the period from September 1, 2006 to September 30, 2006
* $137.32 for period from October 1, 2006 through October 31, 2006
* $137.32 for the period from November 1, 2006 through November 30, 2006
* $68.66 for the period from December 1, 2006 through December 15, 2006 

The total of checks paid to Appellant during this period is $802.06, the amount reflected in the VA's audit.  Moreover, the documentation from the Treasury indicates each of these checks were "reconciled," or deposited, by the Appellant.  Finally, the documentation includes an image of the Appellant's endorsement signature on the back of each check.  Therefore, the documentation from the Treasury provides highly probative evidence the Appellant received and deposited the checks for her VA educational funds during the period in question.

Therefore, although the Appellant has consistently testified she did not receive educational benefits from the VA from August through December 2006, her endorsing signature on the deposited checks provides probative evidence to the contrary.  Accordingly, the Board finds the evidence of record clearly shows the overpayment in question was validly created.

Turning to the question of waiver of overpayment, VA regulations provide an overpayment is created when a payee has received monetary benefits to which he or she is not entitled.  38 C.F.R. § 1.962.  However, recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 1.963.

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the debt; (5) whether failure to collect a debt would result in the unjust enrichment of the debtor; and (6) whether the debtor changed positions to his or her detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The Board finds there is no indication of fraud or bad faith in the record.  Although the records includes probative evidence the Appellant received the payments she has asserted she never received, the Board find its reasonable the Appellant may have merely forgotten checks she deposited years earlier, especially considering her grief over the recent loss of her father.  As such, the Board finds there is no evidence of fraud.

However, after considering all elements, the Board does not find recovery of the indebtedness in question would be against equity and good conscience.

First, the evidence does not suggest any fault by the VA in creation of the overpayment.  The VA first received notice of the Appellant's reduction in coursework in November 2009, and notified the Appellant of the overpayment that same month.  Therefore, the VA was not at fault in the creation of the overpayment.

Furthermore, there would be no undue hardship to the Appellant in collecting the debt in the amount of $56.07.  The Appellant received a college education in criminal justice, and the amount of debt in question is small in comparison to her potential earnings.  Furthermore, the evidence reflects the Appellant already paid the debt in full the month after she received notification of the overpayment.  The record does not show that any financial hardship was endured by the Appellant due to the repayment of this debt.  Therefore, because the overpayment has already been completed, there is no remaining issue as to under hardship.

With regard to whether repayment of the debt would nullify the objective for which the VA benefits were intended, the Board finds that requesting repayment for benefits paid for credits that the Appellant did not receive would in no way nullify the objective for which the VA educational benefits were intended.  

With regard to the issue of whether failure to make restitution would result in unfair gain to the debtor and the issue of changing position to one's detriment, the failure of the VA to insist upon its right to repayment of this debt would result in the Appellant's unjust enrichment, as she received payments to obtain more credits than she received.  Although it is clearly detrimental for the Appellant to owe the VA money, she did not, according to the available record, change her position to her detriment as a result of this payment.

Weighing all of the above factors, the Board finds that the preponderance of the elements are against the Appellant's claim.  The debt was validly created, and it would not be against equity and good conscience to require the Appellant to repay this debt, especially in light of the fact the debt in question was already repaid with no undue hardship to the Appellant.  As such, waiver of recovery of the overpayment of $56.07 is not warranted.  As the evidence is not equally balanced in this case, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides the VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The VCAA, however, is inapplicable to waiver claims.  See Barger v. Principi, 16 Vet. App. 132 (2002).  

Although the VCAA is not applicable to this appeal, there are still due process requirements that VA must comply with in seeking to collect the debt.  The statute pertaining to waiver claims, 38 U.S.C.A. § 5302, contains its own notice provisions. This statute requires that a payee be notified of the right to apply for a waiver, and a description of the procedures for submitting the application.  38 U.S.C.A. § 5302(a).  In addition, by regulation, it is required that, when a debt results from an individual's participation in a benefits program, the individual must be informed of the exact amount of the debt, and the collection methods to be employed.  38 C.F.R. § 1.911(d).  The individual must also be notified of his rights and remedies, specifically, that he or she may informally dispute the debt, or the amount of the debt; that he or she may request a waiver; that he or she may request a hearing; and that he or she may appeal the underlying debt.  38 C.F.R. § 1.911(b), (c).  The claimant must also be provided notice of the reasons for the debt. 38 C.F.R. § 1.911(d).

This information was provided to the Appellant in November 2009 and January 2010 letters.  Therefore, there is no prejudice to the Appellant in adjudicating this appeal.



ORDER

The overpayment of VA educational benefits was validly created in the amount of $56.07.

Entitlement to a waiver of recovery of indebtedness in the amount of $56.07 is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


